Citation Nr: 1822265	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to VA educational assistance benefits under the Veterans Retraining Assistance Program (VRAP) for a course of study at American Fitness Professionals and Associates.


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1978 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she should have been granted benefits under VRAP to pursue a course of study at American Fitness Professionals and Associates.  

The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance in a "high-demand" occupation for unemployed eligible Veterans between the ages of 35 and 60 as determined by DOL and VA.  The VRAP Program ended on March 31, 2014.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  VRAP § 211(b); 38 U.S.C. § 4100 (2012).

In this case, the Veteran submitted a September 2013 application for VRAP benefits (VA Form 1990-R) to pursue a course of study in Master Nutrition Consultant Certification at American Fitness Professionals and Associates and identified the high demand occupation objective as dietary technician.  In September 2013, VA issued the Veteran a Certificate of Eligibility notifying her that she met the basic eligibility requirements, identified the school, American Fitness Professionals and Associates, that she was pursuing a course of study and asked that she verify course approval prior to enrollment.  In November 2013, the Veteran submitted a letter from American Fitness Professionals and Associates reporting that the Veteran was enrolled in the Nutrition and Wellness Consultant Certification Course and the Sports Nutrition Consultation Certification Course.  The Veteran later clarified that she was only enrolled in the Nutrition and Wellness Consultation Certification Course.  Subsequently, in a November 2013 administrative decision, VA informed the Veteran that the "program of education" that she requested did not meet VRAP criteria, and therefore VA would be unable to pay her benefits for that program.  The decision explained that the training program did not qualify for VRAP benefits, because "Licensing and Certification tests are not approved for VRAP payment."  After the Veteran appealed the decision, and reported in her March 2014 Notice of Disagreement (NOD) that she had received verbal approval from her VA education specialist prior to enrollment that her intended course of study would qualify for VRAP benefits, VA affirmed that her school had been approved, but continued to deny her claim for VRAP benefits on the basis that licensing and certification tests are not approved for benefits.  See March 2014 and April 2014 VA letters and May 2014 statement of the case.  

However, under the statute, a program of education is defined as "any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective....Such term also includes licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests and the licensing or credentialing organizations or entities that offer such tests are approved by the Secretary in accordance with section 3689 of this title [38 USCS § 3689]."  See 38 U.S.C. § 3452(b) (2012).  

According to the Veteran's March 2014 NOD and July 2014 statement, the Nutrition and Wellness Consultant Certification Course is a six-month course with 150 hours of course study, which would lead to a certificate of education.  

The statute clearly includes "licensing and certification tests" under the definition of what qualifies as an eligible "program of education" for purposes of qualifying for retraining assistance under VRAP.  As VA had determined that the Veteran's requested program was denied VRAP educational benefits on the basis that it was a licensing and certification test, the Board requests further clarification.  A remand is required to obtain an additional explanation from the RO as to how the Veteran's training program does not qualify as a "program of education" as defined by 38 U.S.C. § 3452(b).  

Furthermore, the Board recognizes that the RO has already determined that the Veteran's basic eligibility under VRAP had also been met and that American Fitness Professionals and Associates was an approved school; however, the record does not include any determination as to whether the Veteran's requested training program met the criteria for a high-demand occupation.  Thus, on remand, the RO should also determine whether the Veteran's training program provides training for a high demand occupation as determined by the Commission of Labor Statistics.  See 38 U.S.C. § 4100.  

Accordingly, the case is REMANDED for the following action:

1.  Explain how the Veteran's requested training course, Nutrition and Wellness Consultant Certification Course at American Fitness Professionals and Associates, does not meet the definition of a "program of education" as defined by 38 U.S.C. § 3452(b).  

2.  Address whether the Veteran's training program provides training for a high-demand occupation. 

3.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




